FORM N-23c-3 NOTIFICATION OF REPURCHASE OFFER PURSUANT TO RULE 23c-3 1. Investment Company Act File Number 811 - 10473 Date of Notification:August 26, 2008 2. Exact name of investment company as specified in registration statement: Advantage Advisers Multi-Sector Fund I 3. Address of principal executive office: 200 Park Avenue, 24th Floor, New York, NY 10166 (Number, Street, City, State, Zip Code) 4. Check one of the following: A. þ The notification pertains to a periodic repurchase offer under paragraph (b) of Rule 23c-3. B.oThe notification pertains to a discretionary repurchase offer under paragraph (c) of Rule 23c-3. C.oThe notification pertains to a periodic repurchase offer under paragraph (b) of Rule 23c-3 and a discretionary repurchase offer under paragraph (c) of Rule 23c-3. By: /s/ Bryan McKigney (Name) Bryan McKigney Chief Executive Officer and President (Title) August 26, 2008 Dear Advantage Advisers Multi-Sector Fund I Shareholder: Kilkenny Capital Management, the sub-investment adviser responsible for the Advantage Advisers Multi Sector Fund I (the “ Fund”) separate investment account investing in the healthcare/biotechnology sector, has informed the Fund that it is resigning as sub-investment adviser to the Fund.The resignation will take effect October 7, 2008, unless extended to a later date.Kilkenny's resignation is not the result of Fund-specific factors, but rather relates to Kilkenny's decision to liquidate its investment funds generally.In light of this decision, Kilkenny has determined not to continue as a sub-investment adviser to the Fund.The Fund has not experienced any sudden shift in investment performance, nor is there any issue of misconduct or impropriety giving rise to the resignation. Representatives of Kilkenny have assured the Fund and its Board that Kilkenny will continue to provide the same level of service through the end of the term of the sub-investment advisory agreement.They will work closely with Advantage Advisers, LLC, the Investment Adviser to the Fund, and Fund representatives during this transition period. The Fund’s Investment Adviser has recommended and the Board has approved in principle the retention of Eden Capital Management as the new sub-adviser for the healthcare/biotechnology sector to replace Kilkenny, subject to approval of an interim sub-advisory agreement with Eden on substantially the same terms as in effect currently.If approved by the Board, the interim sub-advisory agreement will be in effect from the day that Kilkenny resigns and will continue in effect for a maximum period of 150 days or longer if approved by the Securities and Exchange Commission. The Fund will hold a special meeting of shareholders for the purpose of considering the approval of a sub-advisory agreement with Eden. Employees of Eden currently serve as portfolio managers for the Advantage Advisers Augusta Fund LLC. If the sub-advisory agreement with Eden is not approved by a majority of Fund shareholders prior to the expiration of an interim agreement the Board will consider other alternatives. If the sub-advisory agreement with Eden is approved by a majority of the Fund’s shareholders, it will have an initial term of two years and will be subject thereafter to annual approval by the board of directors of the Fund. The Board has determined that under the circumstances it would be appropriate to increase the amount of the upcoming September quarterly repurchase offer to 25% of the Fund's outstanding shares. Sincerely, Advantage Advisers Multi-Sector Fund I Oppenheimer Asset Management Inc. · 200 Park Avenue · 24th Floor · New York,
